At the time of the assessment, the defendant owned six separate and distinct parcels of land shown on the plat put in evidence on the trial and particularly described in the account of the ratable estate of the defendant a copy of which account is annexed to the agreed statement of facts. In the assessment, these various parcels instead of being separately described and valued, as required by Pub. Stat. R.I. cap. 42, § 4,1 are all included under the designation "Beach." No circumstances appear to show that it was not practicable separately to describe and value the several parcels. As the assessment was not in conformity with the requirement of the statute, it must be held to be invalid. Young v. Joslin, 13 R.I. 675; Evans v. Newell,18 R.I. 38.
The assessment must also be held to be invalid because it is so vague and uncertain that it does not identify the lands assessed. The owner could not know from it what lands were assessed, nor whether the lands of other persons might not be included in it. Evans v. Newell, supra, and cases cited. *Page 124 
The case is remitted to the Common Pleas Division with direction to enter judgment for the defendant for its costs.
1 As follows:
SEC. 4. Taxes on real estate shall be assessed to the owners, and separate tracts or parcels shall be separately described and valued as far as practicable.